Thiele, J.
(concurring specially): I concur generally in the foregoing opinion, but believe it should be supplemented to show that upon the original submission and argument of the cause there was controversy whether G. S. 1935, 72-3806, and the failure of the plaintiff to comply therewith were called to the trial court’s attention. Without going into detail as to what the record shows and does not show, and the arguments and contentions of, the parties thereon, it will suffice here to say this court concluded that whether the above statute was applicable and whether it had been complied with was sufficiently brought to the attention of the trial court. It ordered the particular question, and also the effect of the cash-basis law, be reargued..
Conceding the question was not properly raised in the trial court, and that this court erred in concluding that it had been, would not end the matter, as I see it. There is no doubt the general rule is that questions not raised below will not be considered on appeal. (See cases West’s Kansas Digest, Appeal and Error, §§ 169 to 174; Hatcher’s Kansas Digest, Appeal and Error, § 304 et seq.) An exception may exist in that questions of a general public nature affecting the interest of the state at large may be determined by the appellate court without having been raised in the trial court. (4 C. J. S. [App. and Error], p. 485.)
The question of high-school tuition and of the right of a pupil to attend a high school in a county other than that of his residence is of a general public nature in this state, and the decisions of the courts in respect thereto are the guideposts by which school authorities and county commissioners find their way in determining *712liability for, and paying of, tuition where the statutes so provide. To have ignored any of the statutes mentioned in the opinion would have led to a wrong result and to a public detriment. A correct determination as to liability could not be reached without considering G. S. 1935, 72-3806. It is more important that a correct conclusion be reached than that a rule of appellate practice, which possibly might apply, be followed.'
Harvey, Wedell and Hoch, JJ., join in this specially concurring opinion.